Citation Nr: 1710087	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  09-47 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to special monthly compensation (SMC) based on housebound status (HB) and/or a need for the regular aid and attendance of another (A&A).

3.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing (SAH).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Senior Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from February 1994 to March 2004.  

These matters come before the Board of Veterans Appeals (Board) on appeal from a March 2009 rating decisions by the Winston-Salem, North Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

When these claims were previously before the Board in October 2014 and again December 2105, they were remanded to the Agency of Original Jurisdiction (AOJ) for further development.  They are now returned to the Board for appellate adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Unfortunately, development actions performed in connection with the October 2014 and December 2015 remands did not comply with the Board's directives, and further remand is again required.

The Board has previously found that the Veteran's reports of repeated in-service right ankle injuries are fully credible.  However, January 2015 and June 2016 examiners failed to fully credit the Veteran's allegations when formulating requested nexus opinions, and misstated the legal/medical status of the Veteran at his time of entry into service.  The rendered opinions are therefore inadequate for adjudication, as they are based on incorrect factual bases.  Dalton v. Peake, 21 Vet. App. 23 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, remand for a new VA examination is necessary.  To avoid the need for further remand following this development, the examiner must take note of the following:

The Veteran is presumed sound on entry into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  While his entry examination notes a history of a broken right ankle, it also notes that there was no associated disability or functional impairment.  He was, in the eyes of the service department, fully capable of performing all duties insofar as his right ankle was concerned.

The Veteran then sustained three right ankle injuries in service, as per his reports.  Two of these are documented in service records.  A March 1997 dental treatment record refers to having had torn ligaments and swelling in the ankles in the past year.  A June 2001 hospitalization record refers to a 1997 right ankle fracture.

Although the Veteran's subsequent references to these in-service injuries varies, and he at times refers to sprains, strains, or fractures, such inconsistencies are considered immaterial artifacts of memory.  In other words, the details of the injuries have faded over time when he accounts for them, but the fact of repeated injury has been constant, and the inclusion in contemporary service records bears great weight.

On remand, in light of these established facts, a nexus opinion regarding any nexus between service and current right ankle problems must be obtained.

The issues of entitlement to SMC and SAH, as they are dependent upon the extent and manifestations of service-connected disabilities, are inextricably intertwined with the claim of service connection for a right ankle disability.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA Joints examination.  The claims folder, to include a copy of this Remand, must be reviewed in conjunction with the examination.

All current right ankle disabilities must be identified.

The examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) any current right ankle disability was incurred in, caused, or otherwise related to his active military service.  The examiner must presume the Veteran was sound at entry onto active duty with regard to the ankle, (meaning - he entered service with no ankle disability) and then sustained multiple right ankle injuries in service.  

A full and complete rationale for all opinions expressed is required.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




